Title: To George Washington from Rayner Taylor, 25 October 1793
From: Taylor, Rayner
To: Washington, George


          
            Sir,
            Octr 25 PhiladelphiaNo. 96 north sixth streetbetween Arch and Race
              streets
          
          That Philanthrophy which marks your character, encourages me to take the liberty of
            addressing you, particularly as a stranger lately settled in this City; the intention of
            which is to request the honour of your Name as a subscriber to an Anthem I am now
            publishing, particulars of which are mentioned in the Federal Gazette.
          I left the city of Annapolis a few months ago at the desire of Mr Reinagle, who was
            formerly my scholar, and who wished me to settle here as a teacher of Music to succeed
            him in that Business; but the unhappy calamity has deprived me of all business, and
            having no other employment I have been advised to compose the work in question, which,
            from the opportunity I have had of acquiring my profession in the first seminary in
            England, and Thirty years experience, I flatter myself will not be found unworthy public
            encouragement, particularly if honoured by your approbation.
          I will no longer tresspass on your Time and begging pardon for this intrusion am Sir
            Your most obedient and most humble servant
          
            Rayner Taylor.
          
        